The judgment of the court was pronounced by
Slidell, J.
This is a suit for §300, with interest from judicial demand. The claim is for so much money advanced at the defendants’ request. There was judgment for the sum claimed, with interest from judicial demand; and the defendants have appealed.
The appellees have asked for a dismissal of the appeal, upon the ground of want *794of jurisdiction. The jurisdiction of this court in cases of this nature is governed by the 63d article of the constitution. It extends to those cases only, in which “the matter in dispute shall exceed $¡300.” It is the amount due at the institution of the suit, which constitutes the matter in dispute. That amount was only $300 ; and the interest which accrued subsequently, ex mora, by the judicial demand, cannot be considered. See Pujol v. Correjolles, 5 Rob. 90. Klady v. McGuire, 1 Rob. 26. Appeal dismissed.